902 F.2d 1569
Unpublished DispositionNOTICE: Sixth Circuit Rule 24(c) states that citation of unpublished dispositions is disfavored except for establishing res judicata, estoppel, or the law of the case and requires service of copies of cited unpublished dispositions of the Sixth Circuit.UNITED STATES of America, Plaintiff-Appellee,v.Robert F. BECKMAN, Defendant-Appellant.
No. 89-6408.
United States Court of Appeals, Sixth Circuit.
May 18, 1990.

1
Before WELLFORD and BOGGS, Circuit Judges, and HORACE GILMORE, District Judge*.

ORDER

2
This matter is before the court upon consideration of this court's order directing the appellant to show cause why the case should not be dismissed for lack of jurisdiction.  Appellant has failed to respond.


3
It appears from the record that the order denying the Fed.R.Crim.P. 35 motion to reduce sentence was entered October 6, 1989.  On October 23, 1989, appellant filed a notice of appeal.  The notice of appeal was seven days late.  Fed.R.App.P. 4(b) and 26(a).


4
The failure of an appellant to timely file a notice of appeal deprives an appellate court of jurisdiction.  Compliance with Fed.R.App.P. 4(b) is a mandatory and jurisdictional prerequisite which this court can neither waive nor extend.   United States v. Hatfield, 815 F.2d 1068, 1073 (6th Cir.1987).  Fed.R.App.P. 26(b) specifically provides that this court cannot enlarge the time for filing a notice of appeal.


5
It is ORDERED that the appeal be, and it hereby is, dismissed.  Rule 9(b)(1), Rules of the Sixth Circuit.



*
 The Honorable Horace Gilmore, U.S. District Judge for the Eastern District of Michigan, sitting by designation